DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lucas Stelling on 12/16/2021.

Please amend the claim listing of 11/16/2021 as follows:

Please cancel claim 2 and amend claim 1, 3-5, 9 and 10 as follows:

1. (Currently Amended) A method of preparing an instant whole wheat crisp, comprising: using whole wheat grains as raw materials, fully soaking the whole wheat grains to make the whole wheat grains absorb water until saturating, and then performing steam cooking above water, extruding, sheeting, and microwave vacuum drying to obtain the instant whole wheat crisp,
1) wherein the fully soaking comprises: completely submerging the whole wheat grains in water until a water content of the whole wheat grains exceeds 35 wt.%;
2) wherein the steam cooking above water comprises: steaming the whole wheat grains treated in the step 1) above the water for 5-25 min;
3) wherein the extruding comprises: adding the whole wheat grains steamed in the step 2) to a twin-screw extruder for extrusion treatment, while the whole wheat grains are hot, and obtaining a noodle-like extrudate;
4) wherein the sheeting comprises: pressing the noodle-like extrudate obtained in the step 3) into a sheet having a thickness of 1 mm and a width of 14.5 cm, and further cutting the sheet into various shapes; and
5) wherein the microwave vacuum drying comprises: evenly spreading the sheet after cutting in the step 4) on a tray, sending the tray into a microwave vacuum dryer, and drying for 10-30 minutes to obtain the instant whole wheat crisp.

2. (canceled).

3. The method according to claim [[2]]1, wherein temperatures of five zones of a barrel of the twin-screw extruder in the step 3) are 65℃, 70-110℃, 70-110℃, 60℃, and 60℃, and an extrusion speed is 60-100 r/min.

4. The method according to claim [[2]]1, wherein a shape of the sheet after cutting in the step 4) is a square, a rectangle, a circle or a triangle.

5. The method according to claim [[2]]1, wherein a power of the microwave vacuum dryer in the step 5) is 500 W, and a drying temperature is 45℃.

9. A method of preparing an instant whole wheat crisp, consisting of: using whole wheat grains as raw materials, fully soaking the whole wheat grains to make the whole wheat grains absorb water until saturating, and then performing steam cooking above water, extruding, sheeting, [[and]] microwave vacuum drying, and optionally applying seasoning to obtain the instant whole wheat crisp.

10. The method according to claim 9, wherein
1) wherein the fully soaking is completely submerging the whole wheat grains in water until a water content of the whole wheat grains exceeds 35 wt.%;
2) wherein the steam cooking above water comprises: [[is]] steaming the whole wheat grains treated in the step 1) above the water for 5-25 min;
3) wherein the extruding comprises: [[is]] adding the whole wheat grains steamed in the step 2) to a twin-screw extruder for extrusion treatment, while the whole wheat grains are hot, and obtaining a noodle-like extrudate;
4) wherein the sheeting comprises: [[is]] pressing the noodle-like extrudate obtained in the step 3) into a sheet having a thickness of 1 mm and a width of 14.5 cm, and then cutting the sheet into various shapes;
5) wherein the microwave vacuum drying comprises: [[is]] evenly spreading the sheet after cutting in the step 4) on a tray, sending the tray into a microwave vacuum dryer, and drying for 10-30 minutes to obtain the instant whole wheat crisp[[s]].

Reasons for Allowance

Claims 1, 3-13 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 1-13 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that is directed to a method of making whole 
 Also, see applicant arguments on page 7-12 of applicant’s response of 11/16/2021, which are persuasive.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JYOTI CHAWLA/Primary Examiner, Art Unit 1791